Tom, J.,
dissents in a memorandum as follows: While I agree that the court should have provided a more expansive curative instruction, I do not believe that this single flaw in an otherwise unremarkable trial warrants reversal (cf., People v Torriente, 131 AD2d 793 [multiple errors; cumulative effect required reversal]; accord, People v Colas, 206 AD2d 183, lv denied 85 NY2d 907), where the error went to the credibility of a witness whose testimony seemed incredible in any event, and where the conviction rested on overwhelmingly convincing proof.
Defendant’s conviction arose from the sale of crack, in Mt. Carmel Park, to an undercover officer, whose ghost also observed the transaction.
Defendant called Linda Ann Christina Richards Trafton as an alibi witness to establish that she had been in defendant’s company all day and had not observed the drug sale. However, Trafton claimed to have begun drinking beer, in 40-ounce bottles, with defendant about 6 p.m. the prior evening. A man whose name she could not remember joined them around 10 a.m., and they continued until defendant’s arrest the next afternoon at 4:20 p.m. Trafton’s admitted intoxication damages her credibility, which is further undermined by the claim that some 22 hours of beer drinking required only two toilet trips. More numerous absences, of course, would have diminished the viability of the alibi, but only two absences is an implausibility that speaks for itself. Trafton claimed to have only met defendant the prior November while residing in a nearby shelter.
The damage resulting from the prosecutor’s concededly inac*145curate basis on which to cross-examine Trafton as to whether she had a past prostitution record must be evaluated in this light (compare, People v Torriente, supra [in which the prosecutor improperly questioned the victim, called by defense, about drug use; but reversal was required because of the cumulative effect of numerous errors]). For purposes of Trafton’s cross-examination, the prosecutor had secured a NYSIS sheet connected with an alias that the prosecutor believed her to have used. The prosecutor later explained to the court that he thought she had given her name as “Linda Ann Christina Williams Trafton” when she was sworn in. In running a NYSIS check on these names, one “Linda Williams” emerged. Linda Williams had several aliases, all of whom which connected to an October 1954 date of birth (Trafton’s date of birth was November 1954). “Williams” was a Black female (as was Trafton), with a record of prostitution arrests and loitering for purposes of prostitution associated with a location two blocks from Trafton’s current residence and close to the park. Coincidentally, defendant, too, had been arrested in connection with loitering for prostitution in the same location. Trafton’s reference to defendant by defendant’s street name “Mercedes” used for prostitution reinforced the prosecutor’s belief that Trafton, as “Linda Williams,” had been associated with defendant from a prior history of prostitution. As such, the prosecutor, as part of cross-examination, delved into Trafton’s testimony concerning her past, twice asking whether she had used the name Linda Williams, to which the responses were negative, asking whether she had used various aliases, to which the responses were negative, and twice asking her whether she was ever involved in prostitution, which also received negative responses. She denied having ever been in contact with law enforcement, other than on a few occasions when she had jumped subway turnstiles. During this questioning, which occupied only five out of forty pages of the record, the prosecutor looked to the NYSIS sheet held in his hand, although there is no indication that the jury during this period was cognizant of what it was.
At sidebar, defense counsel essentially conceded the propriety of this general cross-examination assuming the accuracy of the identification of the witness, but asked for an offer of proof that the prosecutor was connecting the witness with the person identified in the rap sheet. The prosecutor provided the explanation noted above. The court reporter’s readback, though, contained no “Williams” in the name provided by the witness, placing in doubt the accuracy of the prosecutor’s information. Furthermore, when the prosecutor approached the *146bench, he had dropped the rap sheet on the floor apparently within sight of the jury — although there is no indication in the record that any juror actually observed the contents or could deduce the nature of the document. The court, making its own observation that the jury was unaware of what had transpired, rejected counsel’s request that the jury be instructed that the questions, answers and the paper did not relate to the witness. Rather, the court instructed the jury to disregard the document as not in evidence, prompting counsel’s mistrial motion. The court, though noting the prosecutor’s error, nevertheless found a good-faith basis for the questioning (see, People v Alamo, 23 NY2d 630, 634-635, cert denied 396 US 879). Although the majority suggests bad faith by the trial prosecutor, the record supports, at best, only a mistake. Mere mistake should not, per se, be deemed bad faith.
Given the overwhelming evidence of defendant’s guilt, any errors were harmless (cf., People v Liriano, 173 AD2d 489; cf., People v Colas, supra [multiple Sandoval errors]; accord, People v Simpson, 109 AD2d 461, appeal dismissed 67 NY2d 1026). At trial, both the undercover and the ghost officer testified. The undercover testified that he approached co-defendant Charles Powell in Mt. Carmel Park and requested two $5 bags of crack. Powell summoned defendant, described by the undercover as wearing a black bandana, black tank top and black jeans, from a few feet away and directed her to give “one” to the undercover officer. After defendant extracted a green-tinted ziplock bag from her bra and gave it to the officer, Powell gave another bag to the officer. Defendant was directly in front of the undercover during these transactions. The undercover officer then gave Powell $10 in buy money. The entire transaction was also observed from a short distance away by the ghost, who provided similar testimony on defendant’s identification and similarly described her role. When the undercover officer left, Powell walked a short distance away, followed by the ghost. The ghost heard Powell tell another man to whom Powell handed the buy money that he had “just sold two,” thus tying defendant in with the operation. Both men were arrested, and the buy money and additional drugs were recovered. Meanwhile, defendant had been arrested a few minutes after and in the same location as the sale. Defendant’s bag of crack was identical to the bag Powell handed the undercover. The undercover made a positive identification of defendant upon her arrest.
Based on the strength of the People’s evidence of guilt and the questionable testimony of defendant’s only witness, this minor foray into a possible, though apparently erroneous, past *147connection between Trafton and prostitution, which did not collaterally impeach defendant herself (compare, People v Liriano, supra [improper cross-examination of defendant regarding prior crime, for which he was not culpable]), does not persuade me that reversal is in order. Even when the prosecutor’s strategic clumsiness in questioning the witness was compounded by his physical clumsiness in dropping the document, defendant’s right to a fair trial was not fatally compromised. Viewed in toto, the error was harmless. Defendant was convicted on the basis of the evidence; the jury had an ample basis to evaluate, and reject, her alibi evidence notwithstanding the prosecutor’s allusion — never developed beyond that — to the witness’s potential criminal history. I find no reasonable basis to read into this record any likelihood that the prosecutor’s error and the parsimony of the court’s instruction in any manner affected the verdict.
However, in upholding the conviction, I would have reduced the sentence to the 6 to 12 year term actually recommended by the prosecutor as reflecting a more appropriate exercise of sentencing discretion under the particular circumstances of this case.